Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Not Required 

This application contains the following embodiments: 

Embodiment 1 - Fig. 1 drawn to a Bakers Product
Embodiment 2 - Fig. 2 drawn to a Bakers Product
Embodiment 3 - Fig. 3 drawn to a Bakers Product
Embodiment 2 - Fig. 4 drawn to a Bakers Product

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.


Claim Refusal - 35 U.S.C. 112 (b) 

35 U.S.C. 112 (b) Rejection

The claim is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite because the scope of the claim cannot be determined due to the poor level of quality in the line drawings.  Specifically, there are many portions of the claimed article that are not clear, (discolorations/random markings)which make it the understanding of the overall design unclear. (Examples of unclear portions provided below)  

    PNG
    media_image1.png
    594
    1489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    1480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    466
    1500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    420
    1381
    media_image4.png
    Greyscale


Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design. Applicant is reminded that the original drawing disclosure represents the claimed design. All features, elements, and lines as presented are the basis from which examination of the claim is conducted. It is critical that the original disclosure filed with the office be of the highest quality, and be the most accurate rendering of the claimed design as possible. The overall design as well as that of individual features must be rendered in such a way that no amount of conjecture is necessary in understanding the claim. New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. It is possible that the correction of poor line quality, the removal of digital artifacts, or removal of lines showing changes in elevation in CAD drawings, that cannot be clearly understood to be such without resorting to conjecture, may also introduce new matter.

The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.  

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled

Notes on Correspondence 

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: Khawaja.Anwar@USPTO.GOV. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant: 
 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file." 
 
Please see MPEP 502.03 II (Article 5) for more details. 
 
Discussion of the Merits of the Case 

A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. 
https://www.uspto.gov/web/forms/sb0080.pdf 
 
When Responding to Official USPTO Correspondence  
 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following: 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by: 
· Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) 
o https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
· Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
· Facsimile to the USPTO's Official Fax Number (571-273-8300) 
· Hand-carry to USPTO's Alexandria, Virginia Customer Service Window 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/
Examiner, Art Unit 2912